Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Pricing Term Sheet Term sheet Registration Statement No. 333-143867 To prospectus dated June 19, 2007 and Filed Pursuant to Rule 433 of the Securities Act of 1933 preliminary prospectus supplement dated November 12, 2009 Free Writing Prospectus Dated November 12, 2009 $750,000,000 Quest Diagnostics Incorporated $500,000,000 4.750% Senior Notes due 2020 $250,000,000 5.750% Senior Notes due 2040 4.750% Senior Notes due 2020 Issuer: Quest Diagnostics Incorporated Principal Amount: $500,000,000 Maturity Date: January 30, 2020 Trade Date: November 12, 2009 Original Issue Date (Settlement): November 17, 2009 Interest Accrual Date: November 17, 2009 Issue Price (Price to Public): 98.491% Yield: 4.938% Interest Rate: 4.750% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each January 30 and July 30, commencing July 30, 2010 Treasury Benchmark: 3.625% due August 15, 2019 Spread to Benchmark: T+150 bps Benchmark Yield: 3.438% Optional Make-Whole Redemption: At any time and from time to time, the notes will be redeemable, as a whole or in part, at the option of Quest Diagnostics, on at least 30 days, but not more than 60 days, prior notice mailed to the registered address of each holder of the notes, at a redemption price equal to the greater of:  100% of principal amount of the Notes to be redeemed, and  the sum of the present values of the remaining scheduled payments discounted, on a semiannual basis, assuming a 360-day year consisting of twelve 30-day months, at the applicable treasury rate plus 25 basis points, plus accrued interest to the date of redemption which has not been paid. CUSIP: 74834L AP5 ISIN: US74834LAP58 Joint Book-Running Managers: Banc of America Securities LLC Morgan Stanley & Co. Incorporated RBS Securities Inc. Wells Fargo Securities, LLC Co-Managers: Barclays Capital Inc. Calyon Securities (USA), Inc. J.P. Morgan Securities Inc. Mitsubishi UFJ Securities (USA), Inc. U.S. Bancorp Investments, Inc. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Banc of America Securities LLC toll free at 1-800-294-1322; Morgan Stanley & Co. Incorporated toll free at 1-866-718-1649; RBS Securities Inc. toll free at 1-866-884-2071; and Wells Fargo Securities, LLC toll free at 1-800-326-5897. 5.750% Senior Notes due 2040 Issuer: Quest Diagnostics Incorporated Principal Amount: $250,000,000 Maturity Date: January 30, 2040 Trade Date: November 12, 2009 Original Issue Date (Settlement): November 17, 2009 Interest Accrual Date: November 17, 2009 Issue Price (Price to Public): 97.228% Yield: 5.947% Interest Rate: 5.750% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each January 30 and July 30, commencing July 30, 2010 Treasury Benchmark: 4.250% due May 15, 2039 Spread to Benchmark: T+155 bps Benchmark Yield: 4.397% Optional Make-Whole Redemption: At any time and from time to time, the notes will be redeemable, as a whole or part, at the option of Quest Diagnostics, on at least 30 days, but not more than 60 days, prior notice mailed to the registered address of each holder of the notes, at redemption price equal to the greater of:  100% of principal amount of the Notes to be redeemed, and  the sum of the present values of the remaining scheduled payments discounted, on a semiannual basis, assuming a 360-day year consisting of twelve 30-day months, at the applicable treasury rate plus 25 basis points, plus accrued interest to the date of redemption which has not been paid. CUSIP: 74834L AQ3 ISIN: US74834LAQ32 Joint Book-Running Managers: Banc of America Securities LLC Morgan Stanley & Co. Incorporated RBS Securities Inc. Wells Fargo Securities, LLC Co-Managers: Barclays Capital Inc. Calyon Securities (USA), Inc. J.P. Morgan Securities Inc. Mitsubishi UFJ Securities (USA), Inc. U.S. Bancorp Investments, Inc. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Banc of America Securities LLC toll free at 1-800-294-1322; Morgan Stanley & Co. Incorporated toll free at 1-866-718-1649; RBS Securities Inc. toll free at 1-866-884-2071; and Wells Fargo Securities, LLC toll free at 1-800-326-5897. Any disclaimers or other notices that may appear below are not applicable to this communication and should be disregarded. Such disclaimers or other notices were automatically generated as a result of this communication being sent via Bloomberg or another email system.
